Citation Nr: 0936883	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a follicular rash, tinea/eczema prior to 
September 10, 2008.

2.  Entitlement to a disability rating in excess of 30 
percent for a follicular rash, tinea/eczema from September 
10, 2008.


REPRESENTATION

Appellant represented by:	Attorney David L. Huffman


WITNESS AT HEARING ON APPEAL

Veteran
C. H., Observer


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

In July 2004, the Veteran presented testimony at a Central 
Office Hearing chaired by a Veterans Law Judge who is no 
longer employed by the Board.  He was notified of his right 
to have a hearing before a currently sitting Veterans Law 
Judge and requested such a Board hearing at the RO.  The 
Veteran's requested Video Conference hearing was held in 
January 2008 and chaired by the undersigned Veteran's Law 
Judge.  A transcript of the hearing is associated with the 
Veteran's claims folder.  

In October 2008, the RO increased the evaluation of the 
Veteran's service-connected skin disability to 30 percent 
disabling.  The issue concerning the evaluation of the skin 
disability remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 

The Veteran's appeal was previously before the Board in 
February 2008 and March 2009, at which time the Board 
remanded the case for further development by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

In May 2009, the Veteran submitted a statement to the RO in 
which he requested an additional Travel Board hearing.  In 
July 2009, the Veteran's request for an additional hearing in 
this appeal was denied.


FINDINGS OF FACT

1.  Prior to September 10, 2008, the Veteran's skin 
disability was manifested by a pruritic rash affecting at 
least 5 percent, but less than 20 percent of his entire body, 
or at least 5 percent, but less than 20 percent of his 
exposed areas; it did not require systemic therapy such as 
corticosteroids or immunosuppressant drugs.

2.  Since September 10, 2008, the Veteran's skin disability 
has been manifested by a pruritic rash affecting 10 percent 
of his exposed areas and approximately 25 percent of his 
entire body; there is no scarring or disfigurement, no 
constant exudation and no extensive lesions; it does not 
require systemic therapy such as corticosteroids or 
immunosuppressant drugs.


CONCLUSIONS OF LAW

1.  Prior to September 10, 2008, the criteria for a rating in 
excess of 10 percent for the Veteran's skin disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7813, 7806 (2008).

2.  Beginning September 10, 2008, the criteria for a rating 
in excess of 30 percent for the Veteran's skin disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7813, 7806 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2008).

The entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  Staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See 73 
Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. 
pt. 4).  These new criteria apply to applications for 
benefits received on or after October 23, 2008, or upon 
request from a Veteran who was rated under the applicable 
criteria before this date.  Id.  The Veteran's claim was 
received prior to this date.  Hence, those rating criteria 
will not be addressed.

The Veteran's tinea versicolor has been rated by analogy 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis 
or eczema.  Diagnostic Code 7806 provides that for dermatitis 
or eczema, a 10 percent rating requires involvement of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating requires 
involvement of 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  A 60 percent 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12- month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

Recitation of Evidence

In an October 1991 rating decision, the RO granted the 
Veteran service connection for tinea versicolor and assigned 
a noncompensable evaluation effective June 3, 1991.  In a 
February 2002 rating decision, the RO increased the rating 
for the Veteran's service-connected skin disability to 10 
percent effective August 29, 2001.  

In April 2003, the Veteran filed his current claim for an 
increased rating for his service-connected skin disability.  
In response to his claim, he was afforded a VA examination in 
July 2003.  At that time, the Veteran continued to complain 
of an itchy rash in the summer on his chest and back.  Local 
symptoms included pruritis and the examiner noted that the 
extent of the Veteran's disease was involving his chest and 
back, which was less than 10 percent of his body surface 
area.

Outpatient treatment records from the Philadelphia VAMC dated 
from October 2002 to December 2003 show that the Veteran 
continued to be treated for tinea versicolor on the chest, 
back and upper extremities.  They also show that in December 
2002, it was noted that the Veteran's tinea versicolor had 
resolved, but was recurrent over many years.  

In response to his testimony during a July 2004 Central 
Office hearing, and in accordance with the May 2006 Board 
remand, the Veteran was afforded another VA skin examination 
June 2006.  The Veteran reported that his skin rash affected 
his back, chest, arms and legs, and that itching was the 
prominent symptom of the condition when it was active.  He 
also reported that the condition was most active during the 
summer and that it was treated with topical creams.  He 
denied any side effects from the treatment or systemic 
symptoms.  He also indicated that no steroids had ever been 
used for treatment.  On physical examination, there was no 
scaling or lesions on the chest, back, upper arms, scalp or 
face.  There was follicular prominence of the forearms and 
thighs, involving 5 to 10 percent of the Veteran's entire 
body/exposed skin.  There were no disfiguring scars and no 
scale was obtained from scraping during KOH prep.  The 
examiner also noted that tinea versicolor was not active and 
that time and gave a second diagnosis of keratosis pilaris.

Outpatient treatment records from the Philadelphia VAMC dated 
from April 2003 to May 2008 show that the Veteran continued 
to be diagnosed with recurrent tinea versicolor.

In response to his testimony during a January 2008 
videoconference hearing which included a claim that his skin 
rash covered 80 percent of his body and that the June 2006 VA 
examination was inadequate because the examiner did not 
inspect his entire body; the Veteran was afforded his most 
recent VA skin examination in September 2008.  The examiner 
noted the Veteran's report of very itchy, small bumps all 
over, occurring from his scalp to his feet, with the itching 
worse in hot weather.  He also reported using a topical cream 
(type unknown) during the 12 months preceding the 
examination, and applying baby powder as needed to itchy 
areas.  He also reported using pills for itching and topical 
creams in the past.  He denied any systemic therapy, such as 
corticosteroids or immunosuppressant drugs, and he was not 
using any prescription topical skin products at that time.  
On physical examination, his scalp was clear and he had 
perifollicular hyperpigmentation primarily on his forearms 
and upper thighs.  There were also a few scattered 
excoriations and hyperpigmented patches on both his anterior 
lower legs and the left upper arm.  The examiner indicated 
that approximately 10 percent of exposed areas and 
approximately 25 percent of the Veteran's entire body was 
affected.  There was no scarring or disfigurement, no 
constant exudation, no extensive lesions, and no acne or 
chloracne.  

In an October 2008 rating decision, the RO increased the 
rating for the Veteran's service-connected skin disability to 
30 percent, effective September 10, 2008

Analysis

In order for the Veteran to receive a rating higher than 10 
percent prior to September 10, 2008, there must be evidence 
of involvement of 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  In order for him 
to receive a rating higher than 30 percent as of September 
10, 2008, there must be evidence of involvement of more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12- month 
period.  

The Board notes that for the entire period on appeal, the 
Veteran's skin disability has not required systemic therapy 
such as corticosteroids or immunosuppressive drugs for the 
condition.  

The evidence of record shows that prior to September 10, 
2008, no more than 10 percent of the Veteran's exposed areas 
or his entire body has been affected by his skin disability.  
See June 2006 and July 2003 VA examination reports.  
Accordingly, a rating higher than 10 percent is not warranted 
prior to September 10, 2008.

Furthermore, as of September 10, 2008, the Veteran's skin 
disability has not involved more than 40 percent of the 
Veteran's exposed areas or more than 40 percent of his entire 
body.  In this regard, the Board notes that during his most 
recent examination in September 2008, the examiner indicated 
that approximately 10 percent of exposed areas and 
approximately 25 percent of the Veteran's entire body was 
affected by his diagnosed skin disability.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no other section that provides a basis upon which 
to assign a higher disability evaluation or separate 
compensable evaluation for the disability.  

Extraschedular Rating

The Board also notes that as the Veteran has submitted no 
evidence showing that his service-connected skin disability 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and as there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

In June 2003, prior to the initial adjudication of the claim, 
and in June 2006, April 2008 and June 2008, the Veteran was 
given the notice required by section 5103(a).  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the Veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter and the aforementioned June 
2006 and April 2008 letters.  The Board acknowledges that 
this was after the rating decision that is the subject of 
this appeal, but concludes that the timing of the notices 
does not prejudice the Veteran in this instance, as an 
increased rating has been denied.  Hence, matters concerning 
the effective date of an award do not arise.

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.


The Board is satisfied that any procedural errors in the 
development of the claims by the originating agency were not 
prejudicial to the Veteran.


ORDER

A rating in excess of 10 percent for a follicular rash, 
tinea/eczema, prior to September 10, 2008, is denied.

A rating in excess of 30 percent for a follicular rash, 
tinea/eczema, from September 10, 2008, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


